EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frederick Dorchak on 2-15-2022.

The application has been amended as follows: 

In claim 1, line 5, the language “between the inner mandrel” has been amended to --between an inner mandrel--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose non-cutting forming of a rotationally symmetrical pot shaped body having a hub protruding outwardly from a base of the body in a spinning or flow forming method, wherein an outer forepiece surrounds an inner forepiece and a circular sheet metal blank is clamped and held only by the outer forepiece and an inner mandrel at an inner radial blank portion during a first spinning process where the blank is spun or flow formed around the inner mandrel to form a pot shaped preform, the central forepiece is moved axially toward the inner mandrel to clamp the pot shaped preform in a radial inner region of a base of the pot shaped preform, the outer forepiece is moved axially away from clamping contact with the inner mandrel and one or more spinning .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/EDWARD T TOLAN/           Primary Examiner, Art Unit 3725